 



Exhibit 10.3

 

NEW LENDER JOINDER AGREEMENT

 

July 28, 2016

 

Reference is made to the Credit Agreement, dated as of September 26, 2011 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”), by and among Enbridge Energy Partners,
L.P. (the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and a Swing Line Lender,
and Royal Bank of Canada, an L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent, the Swing Line Lender, each L/C Issuer and the Borrower
agree as follows:

 

1.            Subject to the terms and conditions of this Joinder Agreement, the
New Lender hereby irrevocably makes a Commitment to the Borrower as of the
Effective Date (as defined below) in the amount set forth on Schedule 1 hereto
(the “New Commitment”) in accordance with the terms and subject to the
conditions of the Credit Agreement and pursuant to Section 2.15 thereof. From
and after the Effective Date, the New Lender will be a Lender under the Credit
Agreement for all purposes and to the same extent as if originally a party
thereto and shall be bound by and entitled to the benefits of the Credit
Agreement. The New Commitment of the New Lender shall for all purposes be deemed
to be a Commitment and to be part of the Aggregate Commitments under the Credit
Agreement.

 

2.            The Administrative Agent (a) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any Affiliates of the Borrower or any other obligor or the
performance or observance by the Borrower, any Affiliate of the Borrower or any
other obligor of any of their respective obligations under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto.

 

3.            The New Lender (a) represents and warrants that it is legally
authorized to enter into this New Lender Joinder Agreement, (b) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the most recent financial statements delivered or deemed
delivered pursuant to Section 6.01 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this New Lender Joinder Agreement, (c)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto, (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion as are granted to the
Administrative Agent under the Credit Agreement or the other Loan Documents as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto, (e) agrees that it will be bound by the
provisions of the Credit Agreement from and after the Effective Date as if
originally a party thereto and will perform, in accordance with its terms, all
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, and (f) confirms that it is not precluded from
being an assignee by Sections 10.07(b)(v), 10.07(b)(vi) or 10.07(b)(vii) of the
Credit Agreement.

 

 

 

 

4.           The effective date of this New Lender Joinder Agreement shall be
the Effective Date of the New Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this New Lender Joinder Agreement
by each of the New Lender, the Swing Line Lender, each L/C Issuer and the
Borrower, it will be delivered to the Administrative Agent for acceptance and
recording by it pursuant to the Credit Agreement effective as of the Effective
Date (which shall not, unless otherwise agreed to by the Administrative Agent,
be earlier than the date of such acceptance and recording by the Administrative
Agent).

 

5.           Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the New
Commitment (including payments of principal, interest, fees and other amounts)
to the New Lender for amounts which have accrued on and subsequent to the
Effective Date.

 

6.           From and after the Effective Date, the New Lender shall be a party
to the Credit Agreement and, to the extent provided in this New Lender Joinder
Agreement, shall have the rights and obligations of a Lender thereunder and
shall be bound by the provisions thereof.

 

7.          THIS NEW LENDER JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this New Lender Joinder
Agreement to be executed and delivered by a duly authorized officer on the date
first above written.

 

  THE HUNTINGTON NATIONAL BANK, as the New Lender         By       Name:    
Title:

 

Signature Page to

New Lender Joinder Agreement

 

 

 

 

Acknowledged by:

 

ENBRIDGE ENERGY PARTNERS, L.P.,
a Delaware limited partnership, as the Borrower

 

  By: ENBRIDGE ENERGY MANAGEMENT, L.L.C.,       as delegate of Enbridge Energy
Company, Inc.,       its General Partner             By:         Name: Stephen
J. Neyland       Title: Vice President - Finance  

 

Signature Page to

New Lender Joinder Agreement

 

 

 

 

Acknowledged by:       BANK OF AMERICA, N.A.,   as the Administrative Agent,
Swing Line Lender and   L/C Issuer         By       Name:     Title:  

 

Signature Page to

New Lender Joinder Agreement

 



 

 

 



Acknowledged by:       ROYAL BANK OF CANADA,   as L/C Issuer         By      
Name:     Title:  

 

Signature Page to

New Lender Joinder Agreement

 

 

 

 

Schedule 1
to New Lender Joinder Agreement 

 

Name of New Lender: THE HUNTINGTON NATIONAL BANK     Effective Date of New
Commitment: July 28, 2016     Principal Amount of New Commitment: $25,000,000

 



 

 

 

 

